Citation Nr: 9930915	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-24 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1995 rating 
decision by the Albuquerque, New Mexico RO that denied 
service connection for PTSD.  

In June 1999, a hearing was held at the RO before the 
undersigned, who is the member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


FINDING OF FACT

VA medical personnel have diagnosed the veteran to have PTSD 
related to his military duties in Vietnam.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, whether the 
appellant has presented evidence that the claim is plausible.  

In order for a claim for service connection for PTSD to be 
well grounded, the appellant must submit medical evidence of 
a current disability, lay evidence (presumed to be credible 
at this stage of the claim) of an in-service stressor, and 
medical evidence of a nexus between service and the current 
PTSD disability.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In the case at hand, the evidence includes several documents 
from VA medical personnel, including VA treatment records 
dated in 1995 and 1996, that reflect that the veteran has 
been diagnosed to have PTSD related to his military duties in 
Vietnam.  The stressful events the veteran has described from 
his Vietnam service, as noted in a statement received by the 
RO in August 1995 and during a June 1999 Travel Board 
hearing, include: serving the medical needs of POWs, North 
Vietnam Regulars, and Vietcong; assisting the Medical 
Corpsman with the wounded and dead; driving an ambulance; 
fracturing his right hand in a fight with a Vietcong in a POW 
compound; encountering small arms fire and mortar attacks; 
and exchanging small arms fire with three Vietcong.

Because there is medical evidence of the claimed disability, 
evidence of in-service stressors (i.e., the veteran's 
accounts, which are presumed credible at this stage), and 
medical evidence of a nexus between the veteran's service and 
PTSD, the veteran has submitted a well-grounded claim of 
service connection for PTSD.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran contends that the RO erred by failing to grant 
service connection for PTSD.  As noted above, the veteran has 
described stressful events from his Vietnam service in a 
statement received by the RO in August 1995 and during a June 
1999 Travel Board hearing.  These events, in part, include: 
serving the medical needs of POWs, North Vietnam Regulars, 
and Vietcong; assisting the Medical Corpsman with the wounded 
and dead; driving an ambulance; fracturing his right hand in 
a fight with a Vietcong in a POW compound; encountering small 
arms fire and mortar attacks; and exchanging small arms fire 
with three Vietcong.  Service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in- service stressor.  38 C.F.R. § 3.304(f) (1999).

As set forth above, the veteran has been diagnosed to have 
PTSD; the records on which this diagnosis is reflected show 
that it is considered to be due primarily to the veteran's 
experiences in Vietnam.  Significantly, however, the current 
medical evidence does not include a description of the causal 
nexus between current symptomatology and any specific claimed 
in-service stressor.

The statutory duty to assist includes the conduct of a 
contemporaneous and thorough medical examination, one which 
takes into account the records of prior treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
In this case, the veteran has not been afforded a VA 
compensation examination to ascertain the nature of his 
psychiatric disorder.  Pursuant to 38 C.F.R. § 4.125, a 
diagnosis of PTSD must conform to the criteria of DSM-IV.  In 
the judgment of the Board, the veteran should undergo a VA 
psychiatric examination to ascertain if there is a clear 
diagnosis of PTSD under DSM-IV, and if so, to set forth the 
causal nexus between current symptomatology and specific 
claimed in-service stressors.  Cohen, supra.  

Under the circumstances described above, the veteran's case 
is REMANDED to the RO for the following actions:

1.  The RO should contact the VA Medical 
Center in Albuquerque, as well as the 
facilities in Amarillo and Waco, Texas, 
and request photocopies of all previously 
unobtained treatment records pertaining 
to the appellant's treatment at those 
facilities.  All medical records 
obtained, including those which may have 
been prepared in 1971 as noted by the 
veteran during a 1999 Travel Board 
hearing, should be associated with the 
claims folder.

2.  Thereafter, the veteran should be 
scheduled for a special VA psychiatric 
examination.  The claims folder and a 
copy of this Remand must be made 
available to the examiner prior to the 
examination so that the pertinent aspects 
of the veteran's military and medical 
history may be reviewed.  The purpose of 
this examination will be to determine 
whether the complete record supports a 
clear diagnosis of PTSD.  Such tests as 
the examiner deems necessary should be 
performed, to include psychological 
testing.  The examiner should be directed 
to the veteran's description of stressful 
events from his Vietnam service as noted 
in a statement received by the RO in 
August 1995 and during a June 1999 Travel 
Board hearing.  If the veteran is found 
to have PTSD, the examiner should express 
an opinion for the record as to whether 
the veteran's claimed stressor(s) from 
his military service are etiologically 
related to any current PTSD.  The 
examining physician should specifically 
identify which stressor(s) are linked to 
any diagnosed PTSD, with reference to the 
stressor(s) determined by the RO to be 
established by the record.  The clinical 
findings and reasons upon which the 
opinion is based should be clearly set 
forth.  In the event the examiner finds 
that the veteran does not have PTSD, he 
or she should reconcile that conclusion 
with that of other physicians who may 
have differed with it.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim and provide the 
veteran and his representative with a 
supplemental statement of the case.  They 
should be afforded the applicable time to 
respond if the decision remains adverse 
to the veteran.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

